 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FORREST KENDRID,                                   No. 2:18-cv-1612 AC P
12                        Plaintiff,
13            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    N. AGUILERA,
15                        Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, in this civil rights action pursuant

18   to 42 U.S.C. § 1983. By order filed June 19, 2019, this case was referred to the Post-Screening

19   ADR Project and plaintiff was directed to advise the court how he wanted to appear at the

20   settlement conference. ECF No. 17. Plaintiff has now responded that he would like to appear in

21   person (ECF No. 18), and this case will be referred to Magistrate Judge Kendall J. Newman to

22   conduct a settlement conference at the U.S. District Court, 501 I Street, Sacramento, California

23   95814 in Courtroom #25 on September 26, 2019, at 9:00 a.m.

24           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

25   this order.

26   ////

27   ////

28   ////

                                                         1
 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. This case is set for a settlement conference before Magistrate Judge Kendall J.
 3   Newman on September 26, 2019, at 9:00 a.m. at the U.S. District Court, 501 I Street, Sacramento,
 4   California 95814 in Courtroom #25.
 5          2. A representative with full and unlimited authority to negotiate and enter into a binding
 6   settlement on the defendants’ behalf shall attend in person.1
 7          3. Those in attendance must be prepared to discuss the claims, defenses and damages.
 8   The failure of any counsel, party or authorized person subject to this order to appear in person
 9   may result in the imposition of sanctions. In addition, the conference will not proceed and will be
10   reset to another date.
11          4. The parties are directed to exchange non-confidential settlement statements seven days
12   prior to the settlement conference. These statements shall simultaneously be delivered to the
13   court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff shall mail his
14   non-confidential settlement statement Attn: Magistrate Judge Kendall J. Newman, USDC CAED,
15   501 I Street, Suite 4-200, Sacramento, CA 95814 so that it arrives at least seven (7) days prior to
16   the settlement conference. The envelope shall be marked “SETTLEMENT STATEMENT.” The
17   date and time of the settlement conference shall be prominently indicated on the settlement
18   ////
19   1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has
20   the authority to order parties, including the federal government, to participate in mandatory
     settlement conferences . . . .” United States v. United States Dist. Court for the N. Mar. I.,
21   694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the district court has broad authority to compel
     participation in mandatory settlement conference[s].”). The term “full authority to settle” means
22
     that the individuals attending the mediation conference must be authorized to fully explore
23   settlement options and to agree at that time to any settlement terms acceptable to the parties.
     G. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with
24   approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The
     individual with full authority to settle must also have “unfettered discretion and authority” to
25   change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc.,
     216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person
27   with full settlement authority is that the parties’ view of the case may be altered during the face to
     face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
28   amount or sum certain can be found not to comply with the requirement of full authority to settle.
     Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                          2
 1   statement. If a party desires to share additional confidential information with the court, they may
 2   do so pursuant to the provisions of Local Rule 270(d) and (e).
 3          5. Judge Newman or another representative from the court will be contacting the parties
 4   either by telephone or in person, approximately two weeks prior to the settlement conference, to
 5   ascertain each party’s expectations of the settlement conference.
 6   DATED: July 10, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
